Citation Nr: 1013101	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for tremors (now claimed 
as Parkinson's disease), to include as due to exposure to 
Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1946 to 
November 1949 and from August 1952 to June 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the 
benefit sought on appeal.

In November 2009, the Board requested an opinion from the 
Veterans Health Administration (VHA) regarding the Veteran's 
claim.  The requested action was taken and an opinion was 
obtained.  For the reasons stated below, however, the claim 
must be remanded for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

A preliminary review of the record discloses a need for 
further development in connection with the claim for service 
connection for tremors prior to final appellate review.  In 
this regard, the Board is of the opinion that there is 
additional evidentiary development that needs to be done.  

By way of background, the Veteran has contended that his 
tremors are related to solvent/chemical exposure in service, 
exposure to herbicides, and/or secondarily related to a 
psychiatric disorder.  As noted above, the Veteran's claim 
was sent for a VHA opinion as to whether his tremors were at 
least as likely as not due to his claimed solvent exposure.  
The specialist opined that the Veteran's tremors were 
essential tremors rather than due to exposure to an 
unidentified toxin during service.  However, in a letter 
dated in January 2010, the Veteran indicated that he 
believed his tremors were due to Parkinson's disease.  

On October 13, 2009, in accordance with authority provided 
in 38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C. 1116, VA will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  

The Veteran's exposure to Agent Orange has been conceded 
based upon his service in the Republic of Vietnam.  The 
current evidence of record, however, shows no current 
diagnosis of Parkinson's disease.  Indeed, the record does 
show that the Veteran has essential tremors of the hands and 
face.  Thus, upon remand the Veteran should be asked whether 
he has received treatment for or a diagnosis of Parkinson's 
disease, and efforts should be made to obtain any 
outstanding treatment records related to his claim.  

Upon receipt of the newly submitted evidence, the Board is 
of the opinion that the Veteran should be afforded an 
examination to address the etiology of his tremors-and more 
specifically whether the Veteran's symptoms are consistent 
with Parkinson's disease and/or whether the Veteran has 
Parkinson's disease.  The Board recognizes that there is a 
stay imposed on cases involving claims of Parkinson's 
disease as secondary to Agent Orange exposure, but The 
Veteran has no current diagnosis of Parkinson's disease.  As 
such, the Board finds that further development should be 
performed to determine whether this Veteran indeed has 
Parkinson's disease prior to final adjudication of the claim 
on appeal.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is 
required.  Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested. Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should contact the 
Veteran and inquire as to whether he 
received treatment for Parkinson's 
disease.  If the Veteran identifies any 
such treatment, the RO/AMC should obtain 
and associate with the claims file those 
treatment records.

2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of his claimed tremors.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and following the 
examination offer comments and an 
opinion as to the etiology of any 
currently diagnosed tremor.  The 
examiner should specifically indicate 
whether the Veteran has Parkinson's 
disease and/or whether his symptoms are 
consistent with Parkinson's disease.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



